Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Ye (US 2006/0053558 A1) is the closest prior art to the application, but it fails to disclose all the limitations of the independent claim 1, nor is it obvious in view of other prior arts on record. The remaining claims 2-10 are dependent on the claim 1. Hence, claims 1-10 are allowed.

Regarding claim 1, Ye discloses that a thermostatic massage pad (“An air mattress includes a mattress envelope having a compartment and comprising a thermos functional layer and an outer layer overlapped thereon and an air cushion including a plurality of individual air chambers evenly disposed in the compartment of the mattress envelope and an air supplying tube communicatively interconnecting the air chamber with each other”, abstract. The air mattress is capable of thermostatic messaging. The preamble in the claim is treated as an intended use instead of a structural limitation since it is not further defined in the body of the claim 1), comprising: a thermostatic pad (“thermos functional layer”, [0042]) wherein a thermostatic water pipe (“thermo supplying tube 205”, [0037]) is arranged inside the thermostatic pad (see annotated Fig.4); a cooling pad (“semiconductor thermo energy generator 222”, [0040]) wherein a cooling water pipe (“heat exchanger 402”, [0040]) is arranged inside the cooling pad (“semiconductor thermo energy generator 222”, [0040]); a casing (“control center 111”, [0034]), wherein a cooling water pump (“water pump 211”, [0040]) is arranged inside the casing (“control center 111”, [0034]), a cooling water tank (“water tank 213”, [0041],) is arranged at a top of the cooling water pump (“water pump 211”, [0040]), a thermoelectric cooler (“thermo source generator 220”, [0041]), a controller (“control chamber 303”, [0058], Fig.5), wherein the controller is arranged on an inner wall of the casing (see annotated Fig. 5), and the controller is electrically connected to the thermoelectric cooler (this is inherently disclosed by a controller for thermoelectric cooler).
However, in the context of claim 1 taken as whole, none of the prior art references found either applied individually or in combination, discloses a thermostatic message pad comprising 
a thermostatic water pipe is arranged inside the thermostatic pad, 
a thermoelectric cooler, wherein a first end surface of the thermoelectric cooler is fixedly connected to a wall surface of the thermostatic water tank, a second end surface of the thermoelectric cooler is fixedly connected to a wall surface of the cooling water tank, and 
further wherein a second end of the thermostatic water pipe is connected to a water inlet of the thermostatic water tank.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINHUA ZHAO whose telephone number is (571)272-7837. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam C Yao can be reached on (571)272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINHUA ZHAO/Examiner, Art Unit 3785        

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785